          Case 2:20-cv-00401-GMN-NJK Document 68 Filed 09/02/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   HATTIE BLUE, et al.,
                                                           Case No.: 2:20-cv-00401-GMN-NJK
 8            Plaintiffs,
                                                                         ORDER
 9   v.
                                                                     [Docket No. 66]
10   PAMELA SMITH, et al.,
11            Defendants.
12           Pending before the Court is Plaintiffs’ motion to extend time for service. Docket No. 66.
13 Plaintiffs request an additional thirty days to complete service on Defendant Progressus, Inc. Id.
14 at 6–8.
15           For good cause shown, the Court GRANTS Plaintiff’s motion. Docket No. 66. Plaintiffs
16 must perfect service on Defendant Progressus, Inc. no later than October 5, 2020.
17           IT IS SO ORDERED.
18           Dated: September 2, 2020
19                                                              ______________________________
                                                                Nancy J. Koppe
20                                                              United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                     1
